NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 15 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50277

              Plaintiff - Appellee,               D.C. No. 3:13-cr-04331-BEN

    v.
                                                  MEMORANDUM*
 BLADIMIR PEREZ,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                               Submitted April 7, 2015**

Before:         FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Bladimir Perez appeals from the district court’s judgment and challenges the

87-month sentence imposed following his guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Perez challenges the district court’s denial of a minor-role reduction under

U.S.S.G. § 3B1.2, claiming that the district court incorrectly interpreted and

applied the Guideline in denying the reduction. We review the district court’s

interpretation of the Guidelines de novo and its finding that a defendant is not a

minor participant for clear error. See United States v. Hurtado, 760 F.3d 1065,

1068 (9th Cir. 2014). Contrary to Perez’s contention, the record reflects that the

district court properly considered the totality of the circumstances and Perez’s

culpability relative to that of the average participant. See U.S.S.G. § 3B1.2 cmt.

n.3(A) & (C); Hurtado, 760 F.3d at 1068-69. Moreover, because Perez was the

registered owner and sole occupant of a vehicle in which a substantial amount of

drugs were discovered, and he admitted to previously crossing the border with

drugs, the district court did not clearly err in holding that he was not a minor

participant. See United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir.

2011).

      AFFIRMED.




                                           2                                     14-50277